Citation Nr: 1511268	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired back disorder.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976 and from October 1981 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2012, the Board remanded the claims for additional development and due process considerations.  With respect to the claim for service connection, the requested development was completed and a SSOC was issued thereafter.  The case has been returned to the Board.  Service connection for spina bifida occulta was denied in that decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired back disorder was not manifest in service and is not attributable to service.  Arthritis was first shown many years after service.


CONCLUSION OF LAW

An acquired back disorder was not incurred in or aggravated by service nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2007, to the Veteran.  This letter explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be presumed for arthritis where it is demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records from the Veteran's first period of service indicates that the Veteran denied experiencing a bone or joint deformity and arthritis, as well as back pain, at entrance.  At separation, physical examination of the spine and musculoskeletal system were normal.

At the Veteran's July 1981 enlistment, the Veteran denied experiencing recurrent back pain, arthritis, or a bone or joint deformity.  In November 1981, the Veteran reported that he injured himself before he entered his first period of service; he stated that he was told that he had a "slip disk last time enlisted."  The Veteran said that he could "handle his back."   He was referred to a physician, who found cervical spasticity; the assessment was torticollis.  

On the Veteran's July 2001 claim for nonservice-connected pension, the Veteran reported that he worked as a log handler from March 1990 to June 1994; he also reported that he injured his back in June 1994.  He gave a similar history when testifying at a RO hearing in association with the pension claim.

An August 2001 VA examination report indicates that the Veteran gave a history of lower back problems since 1993 or 1994; he stated that he started with more neck problems, but now had neck and lower back problems, and that his physician told him that he had a pinched nerve in the neck with arthritis.  Examination of the thoracolumbar spine was normal; x-rays showed spondylotic changes with narrowed intervertebral spaces L4 though S1, with normal lordosis and mild scoliosis.  The impression was degenerative joint disease.  A review of a cervical spine x-ray showed it was normal.  

An April 2003 VA examination report states that the Veteran had chronic low back pain due to mild osteoarthritis of the lumbar spine.   He complained of back pain while working as a grocery store stock person.

At an RO hearing in July 2002, in connection with a pension claim, the Veteran stated that he had back problems since about 1991 or 1992.  He also mentioned having been evaluated by a private doctor in Thomasville, Dr. L., who had told him he had a slipped disc in the back.  At an April 2003 VA examination, he reported a 5-year history of chronic low back pain.  

VA treatment records dated from 2001 through 2012 show that the Veteran was diagnosed with lumbar radiculitis in October 2006 and cervical radiculopathy in December 2003; chronic back pain was first noted in October 2001.  An April 2003 VA treatment record indicates that the Veteran reported a 5-year history of lumbar pain and stiffness, with radiation.  June 2004 and March 2005 treatment records show that the Veteran denied back and joint pain.  A February 2007 MRI showed advance discogenic and degenerative facet disease at L5-S1 with grade one posterior listesis and left paracentral disc protrusion causing left S1 and bilateral L5 root compression and right L3 root compression in the lateral recess at L2-3 by a right paracentral disc protrusion.  A February 2009 treatment note shows complaints of increasing neck pain.  A February 2011 treatment note shows that the Veteran has chronic back pain of the cervical, thoracic, and lumbar spines.

A June 2007 VA general medical examination indicates that the Veteran reported low back pain with radiation to his legs; he reported onset in 2001.  He reported that his back injury or disease did not occur before or during service; he stated it occurred after service.  Following a physical examination and x-ray, as well as a review of VA treatment records, the diagnosis was degenerative joint disease of the lumbar spine with sciatica and right L4 radiculopathy.

An October 2012 VA spine examination report indicates that the Veteran has been diagnosed with degenerative disc disease of the thoracolumbar spine.  The Veteran denied an injury, but claimed that he experienced difficulty going from sitting to standing while in the military.  He complained of constant low back pain with intermittent muscle spasm.  He stated that he had been unemployed since 2004 due to his back; he worked as a cashier and stock person prior to his unemployment.  The VA examiner noted that imaging studies of the thoracolumbar spine show arthritis, without any vertebral fractures.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's degenerative disc disease of the thoracolumbar spine was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that degenerative disc disease may be the result of overuse, injury, or aging, and that there was no evidence of any complaints, injury, or treatment of the Veteran's back in service.  The VA examiner also noted that there was no relationship between the Veteran's nonservice-connected congenital defect of spina bifida and his current degenerative disc disease; the VA examiner noted that there is no medical literature to support this theory.  The VA examiner concluded that she was unable to establish a nexus between the Veteran's military service and his current degenerative disc disease. 

Based on the evidence of record, the Veteran's claim of service connection for an acquired back disorder must be denied.  In this case, there is no evidence of an acquired back disorder during service or of arthritis for many years thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137.  The Board acknowledges that service treatment records show that the Veteran reported that he had a slipped disc at his last enlistment; however, at his separation examination for the first period of service, in 1976, his spine and musculoskeletal system were normal, and he had no related complaints at the July 1981 enlistment examination, he denied arthritis, recurrent back pain, and bone or joint deformity.  In short, beyond that vague notation, there is no other evidence of complaints, treatment, or diagnoses related to his thoracolumbar spine.  In short, the evidence fails to establish the presence of pathology during service.  

To the extent that there is a diagnosis of arthritis following service, arthritis was not noted, identified, or diagnosed during service.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has an acquired back disorder, as such is documented after service.  He is also competent to report that he had back pain during service and that a physician told him that he had a slipped disc.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's an acquired back disorder, diagnosed as degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the lumbar spine, is unrelated to service.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's degenerative disc disease of the thoracolumbar spine and his service. 

The Board acknowledges that the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine at the VA examination in October 2012, and that April 2003 and June 2007 VA examination reports show diagnoses of degenerative joint disease and osteoarthritis.  However, none of these disorders have been found to be related to his service.  Moreover, the October 2012 VA examination found that the Veteran's degenerative disc disease of the thoracolumbar spine is not related to his service.  The VA examiner noted that the Veteran's degenerative disc disease of the thoracolumbar spine is related to overuse and aging.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's acquired back disorder to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2012 VA examination report and the clinical evidence of record.  The October 2012 VA examiner, in determining that the Veteran's acquired back disorder is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Moreover, the Board points out that the Veteran had no complaints prior to October 2001, nearly contemporaneous with his first claim for nonservice-connected pension, and that the Veteran, in all of his years of treatment, did not associate his acquired back disorder to his service; his only such assertions were made in association with his claim for service connection benefits.  In this regard, the Board points out that the Veteran has reported dates of onset from 1991 to 1998, and that he reported a work-related injury in June 1994, as well as pain related to his work in a grocery store.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In sum, there is no reliable evidence linking the Veteran's acquired back disorder to service.  In reaching this determination, the Board acknowledges that the Veteran has degenerative joint disease and degenerative disc disease of the thoracolumbar spine.  However, the more probative evidence establishes a post-service cause (aging) and that this evidence is more reliable than his assertion of continuity.  In addition, the report of continuity is inconsistent with the normal findings of the spine and musculoskeletal system in May 1976 and his denial of symptomatology in June 1981.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for an acquired back disorder is denied.


REMAND

The Board observes that the Veteran's representative, in an informal hearing presentation dated in August 2012, raised claims of service connection for neck, left knee, and right knee disabilities.  These issues were remanded to the AOJ/RO for development as inextricably intertwined with the TDIU issue, due to the potential impact on the TDIU claim.  The Veteran's claim for TDIU was deferred, as a decision must be entered on these raised claims before the TDIU claim can be finally decided; the grant of service connection for any of these issues could impact the Veteran's claim regarding entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).   Specifically, service connection is not currently in effect for any disabilities, and the decision as to the claims for service connection could impact the Veteran's claim regarding entitlement to TDIU.  

However, the RO made no effort to develop or adjudicate these claims, and there is no indication that the Veteran acted to withdraw such claims.  As such, these issues must be remanded to the AOJ/RO and a decision as to entitlement to TDIU must be deferred again, pending adjudication of the additional claims for service connection by the AOJ/RO.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notice and development required for an initial adjudication of the issues of service connection for neck (cervical spine), left knee, and right knee disabilities.  Notify the Veteran and his representative of the decision, and of his appellate rights, as appropriate.  These issues should not be returned to the Board unless an appeal is initiated and perfected.

2.  After completing the above actions and any other notification or development deemed necessary, adjudicate the issue of entitlement to a TDIU rating, with consideration of the decisions on the service connection claims.  If TDIU remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


